Name: Commission Regulation (EC) No 670/95 of 29 March 1995 amending Regulation (EC) No 3299/94 on transitional measures applicable in Austria in the wine-growing sector
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  international trade;  beverages and sugar;  Europe
 Date Published: nan

 30. 3 . 95 EN Official Journal of the European Communities No L 70/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 670/95 of 29 March 1995 amending Regulation (EC) No 3299/94 on transitional measures applicable in Austria in the wine-growing sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 (1 ) thereof, Whereas Commission Regulation (EC) No 3299/94 ('), fixes the transitional measures applicable in Austria in the wine-growing sector as a result of accession ; Whereas a check revealed that the published version does not correspond to the measures presented for the opinion of the Management Committee ; whereas, therefore, the Regulation in question must be amended, 822/87, where these are located on Austrian territory, that do not meet the requirements of Title II and Articles 65 to 70 of that Regulation or of Council Regulation (EEC) No 4252/88 (4) and Council Regula ­ tion (EEC) No 2332/92 (*), both amended by Regula ­ tion (EC) No 1 893/94 (*), may be marketed in Austria alone or exported to third countries, until stocks are exhausted, when those products :  are of Austrian origin and have been produced up to 31 August 1995 at the latest, in compliance with the legislation in force in Austria before its accession, or  were imported into Austria before its accession in compliance with Austrian legislation . (4) OJ No L 373, 31 . 12. 1988, p. 59. 0 OJ No L 231 , 13 . 8 . 1992, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 45.' HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 3299/94 is hereby replaced by the following : 'Article 2 Without prejudice to the specific transitional provi ­ sions to the Act of Accession, the products referred to in Article 1 (2) of Council Regulation (EEC) No Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested parties, it shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1995. For the Commission Franz FISCHLER Member of the Commission (l) OJ No L 341 , 30. 12. 1994, p. 37.